DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.  The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. Claims 1-20 of the instant application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of the co-pending 

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

5. Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US Pub.No.2016/0127341) in view of Edirisooriya (US Pub.No.2018/0225237).

6. Regarding claims 1,7,11 Yan teaches a computer-implemented method, a non-transitory machine readable medium, a system of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators: receiving, by the first DP accelerator, from a host device, a list of the one or more second DP accelerators (Para:0034 teaches the network entity will comprise a trusted service platform, a central manager or a TS which is authorized for social networking participated by a plurality of the nodes. It is needed for the nodes participating in the instant social activities to be authenticated with each other for secure social communications. The network entity, as an authorized party in the social communications, will provide identity and trust management for the registered nodes (such as a first node, a second node and any other nodes participating in social networking), which may exchange messages between each other during the social communications.


for each of the one or more second DP accelerators: determining a session key between the first DP accelerator and the second DP accelerator; storing, by the first DP accelerator, the session key in association with the second DP accelerator (Figs.1,5 and para:0034-0036 teaches it is needed for the nodes participating in the instant social activities to be authenticated with each other for secure social communications. The network entity, as an authorized party in the social communications, will provide identity and trust management for the registered nodes (such as a first node, a second node and any other nodes participating in social networking), which will exchange messages between each other during the social communications.  The network entity will issue the token information to the first node, when the first node registered at the network entity with its real identity or identifier (ID), and the first node will obtain some registration parameters and/or system credentials in addition to one or more tokens. Alternatively, or additionally, the network entity will check the validity period of the current token 

Yan does not expressly teach transmitting, by the first DP accelerator, to the host device, an indication that first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators.

Edirisooriya teaches transmitting, by the first DP accelerator, to the host device, an indication that first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators (Para:0021 teaches hosts employ accelerators to provide the capabilities for hardware-based VM-to-VM data communication. The accelerator may include a processing unit for handling data communication sessions originated from VMs. The data transfer sessions are in the form of direct memory access (DMA), and the processing unit is referred to as a DMA descriptor processing circuit. A first VM may initiate data communication, destined to a second VM, by posting a DMA descriptor in registers associated with the virtual function of the first VM. The DMA descriptor may include a source address, a destination address, data payload (or reference to a data payload), a virtual function identifier of a second VM for receiving the data payload, and control parameters for establishing hardware-based VM-to-VM data communication. Responsive to receiving the DMA descriptor, the DMA descriptor 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan to include transmitting, by the first DP accelerator, to the host device, an indication that first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators, as taught by Edirisooriya, such a setup would determine the DMA data transfer based on the access permission.

7. Regarding claims 2,8,12 Yan teaches the method, the non-transitory machine readable medium, the  data processing system further comprising: generating, by the first DP accelerator, an adjacency table with an entry for each of the one or more second DP accelerators, the entry comprises the session key stored in association with the one of the one or more second DP accelerators (para:0034-0037 teaches the network entity will comprise a trusted service platform, a central manager or a TS which is authorized for social networking participated by a plurality of the nodes. It is needed for the nodes participating in the instant social activities to be authenticated with each other for secure social communications. The network entity, as an authorized party in the social communications, will provide identity and trust management for the registered nodes (such as a first node, a second node and any other nodes participating in 

Yan does not expressly teach each entry comprising a reference to a communication port of the first DP accelerator for communicating with one of the one of more second DP accelerators.

Edirisooriya teaches each entry comprising a reference to a communication port of the first DP accelerator for communicating with one of the one of more second DP accelerators (Para:0021 teaches hosts employ accelerators to provide the capabilities for hardware-based VM-to-VM data communication. The accelerator may include a processing unit for handling data communication sessions originated from VMs. The data transfer sessions are in the form of direct memory access (DMA), and the processing unit is referred to as a DMA descriptor processing circuit. A first VM may initiate data communication, destined to a second VM, by posting a DMA descriptor in registers associated with the virtual function of the first VM. The MA 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan to include each entry comprising a reference to a communication port of the first DP accelerator for communicating with one of the one of more second DP accelerators, as taught by Edirisooriya, such a setup would improve the speed of data communication among VMs on a single host or on multiple hosts.

8. Regarding claims 3,13 Yan teaches the method and the non-transitory machine readable medium, wherein the session key generated for the first DP accelerator and the one of the one or more second DP accelerators is unique with respect to the first DP accelerator and any other of the one or more second DP accelerators (Figs.4-5, Para:0036 teaches the network entity may issue the token information to the first node, when the first node registered at the network entity 

9. Regarding claims 4,14 Yan teaches the method and the non-transitory machine readable medium, wherein each entry for one of the one or more second DP accelerators further includes 


11. Regarding claims 6,10,16 Yan teaches the method, the non-transitory machine readable medium, the  data processing system, further comprising: receiving, by the first DP accelerator, from the one of the one or more second DP accelerators, a message secured using the session key associated with the first DP accelerator and the one of the one or more second DP accelerators, the message comprising a result from the at least a portion of the task; and returning, by the first DP accelerator, a message containing a result of the processing task, the message secured using a session key that is associated with the first DP accelerator and the host device (Para:0036 teaches the network entity may issue the token information to the first node, when the first node registered at the network entity with its real identity or identifier (ID), 

12. Regarding claim 17 Yan teaches a processing system, comprising: one or more processors; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for a host device configuring a plurality of data processing (DP) accelerators securely communicate, the operations comprising: for each DP accelerator in the plurality of DP accelerators: establishing a session key between the host device and the DP accelerator; storing, by the host device, the session key in an adjacency table for the host, wherein each entry in the adjacency table includes: the session key, for 
Fig.6 and para:0057 teaches the network entity 630 will comprise a data processor (DP) 630A, a memory (MEM) 630B that stores a program (PROG) 630C, and a suitable transceiver 630D for communicating with an apparatus such as another network entity, a communication node (such as the first node 610 and the second node 620), a server, a database and so on. The first node 610 will comprise a data processor (DP) 610A, a memory (MEM) 610B that stores a program (PROG) 610C, and a suitable transceiver 610D for communicating with an apparatus such as the second node 620, a network entity 630, a server, a database or other network devices. Similarly, the second node 620 will comprise a data processor (DP) 620A, a memory (MEM) 620B that stores a program (PROG) 620C, and a suitable transceiver 620D for communicating with an apparatus such as the first node 610, the network entity 630 or other network devices. The transceivers 610D, 620D, 630D will be used for transmitting and receiving signals/messages, respectively. The respective DPs 610A, 620A and 630A will be used for processing these signals and messages. Figs.1,5 and para:0034-0036 teaches it is needed for the nodes participating in the instant social activities to be authenticated with each other for 

Yan does not expressly teach each entry comprising a reference to a communication port for communicating with the DP accelerator; and receiving, from the DP accelerator, an indication that the DP accelerator has finished the session for communicating between the DP accelerator and the one or more additional DP accelerators.

Edirisooriya teaches each entry comprising a reference to a communication port for communicating with the DP accelerator; and receiving, from the DP accelerator, an indication that the DP accelerator has finished the session for communicating between the DP accelerator and the one or more additional DP accelerators (Para:0021 teaches hosts employ accelerators 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan to include each entry comprising a reference to a communication port for communicating with one or more second DP accelerators, as taught by Edirisooriya, such a setup would improve the speed of data communication among VMs on a single host or on multiple hosts.


transmitting, to the DP accelerator, a processing task for the DP accelerator and at least one of the one or more additional DP accelerators to perform, the transmitting secured using the session key established for the host device and the DP accelerator; and receiving, from the DP accelerator, a result from the processing task, the result secured using the session key established for the host device and the DP accelerator (Para:0036 teaches the network entity may issue the token information to the first node, when the first node registered at the network entity with its real identity or identifier (ID), and the first node may obtain some registration parameters and/or system credentials in addition to one or more tokens. Alternatively, or additionally, the network entity may check the validity period of the current token of the first node, and if it will be expired or the first node requests, then the network entity may create a new token for the first node. Nodes can continue participating in the social communications by requesting respective new tokens from the network entity when their old tokens are expired, for example, using their respective session keys with the TS. For issuing the new token to the first node, a mutual authentication process may be initiated between the network entity and the first node. For example, this process can be achieved by adopting a Diffie-Hellman key agreement protocol secured with a public key-based signature scheme. It will be realized that the network entity can create and issue respective tokens for other registered nodes, in a similar way to the first node.  Para:0038 teaches the first node will conduct social networking by exchanging messages with one or more other nodes (such as a second node). The first node is illustrated as a message sender in connection with FIG. 2, it also can receive and authenticate messages sent from other nodes during social networking communications. The first node can communicate with the network entity in a secure way, for example, register at the network entity with its real ID and obtain some registration parameters and/or system credentials by applying a secure protocol for encrypting information over the Internet or cellular networks).
.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (US Pub.No.2016/0127341) in view of Edirisooriya (US Pub.No.2018/0225237) as applied to claim 17 above and further in view of Yamashita (US Pub.No.2020/0133929).

16. Regarding claim 20 Yan in view of Edirisooriya teaches all the above claimed limitations but does not expressly teach the system, wherein the processing task is an artificial intelligence inference.

Yamashita teaches the system, wherein the processing task is an artificial intelligence inference (Para:0028 teaches the processing task is an artificial intelligence inference).

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Yan in view of Edirisooriya to include the processing task is an artificial intelligence inference, as taught by Yamashita such a setup would improve the system performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431